Case 1:19-cv-11457-IT Document 1-1 Filed 12/20/18 Page 1 of 17

EXHIBIT A
Case 1:49-cv-11457-IT Document-1-1...Filed. 12/20/18 Page 2 of 17

Hay 06 2010 8:09AM RORM DATA 6179040151 pil

THIS AGREEMENT js made as of the 4" day of May 2010

Between

ENGINEERING DEVELOPMENT AND LICENSE AGREEMENT

ROAM Data, Inc., a Deleware corporation with Ila head offiod situated at 280 Summer Stresi,
Lobby Level, Boston, MA 02210, fax no, +1 617 249 1864 (ihe “Company"):;

And

SBFOS LIMITED, a Hong Kong corporation with lis address altuated at Room 816, 8/F,
Grand Clty Plaza, 1 Sal Lau Kok Road, Tsuen Wan, H.K., (the “Pariner’).

WHEREAS

 

 

A
A,

B,

C,

NOW IT IS AGREED gs fallowa:

4,
11

1.2

13

Ld

The Company: wishas to-engage the Partner to provide sarvices(the "Services"

identified on Schedule |, Including design, manufacturing and production of the
devices icantified in Schedule | (the “Products” And “Devicas”), and tncluding
software developmeni, In sach casa according to the soope of work, procesaes,

 Bpeoifloations, schedule and milestone described in Schedule | (the "Speciflostions"),

The Company wishes to obtain an exclusive lloense to use and sell the products
Identified in Schaduie i (the “Products*),

The Partner agrass to ilcanse the righis to the Products and provide the Products,
Devices, and Services In accordance with the terms of this Agreement, ,

:

LIGENSE

The Partner hareby grants fo the Company a worldwide, perpetual, fuliy-paid llcanse
to fraely use and sell the Products.

i
The licanse granted in Section 1.1 Is not fransferrablator asaignabia (n the evant a
sala of the Company to a competitor with its own POS products without prior written
consent of the Partnar, not fo be unreasonably withheld.

The license granted In Gection 1.4 Is exchisive on a worldwide basis (with the
exception of China, Philppines, as set forth below and clause 1,5), Without limiting
the genarality of the foregoing, the Partner may not, drectly or indireetiy, anywhere in
the world, use of sel} any Products, or any portion thereof, or any products similar ta
or based upon any Products (oiher than as axpllely provided in this Agreement) or
grant any other person the right to use or sell any Proflucts, any portion thereof, ar
ahy products similar to or based upon any Products. Notwithatanding the foregoing
provielons of this Seotlon 1.3, the Partner shall retain hon-exoluslve, non-
transferrable rght to sell the Products In Chine for use In China and sell the Products
in Phillpolnes and use in Phillppines, i

b

Quring the tarm of thle Agreement, the Partner will have the rlonexclusive right to resell the
BBPOS and ROAMpay POS solution deseribed on Schedule i, and the Partner shall be

/ EXHIBIT A |

| OF

| &
Case 1:19-cv-11457-IT Document=1-1 Filed 12/20/18 - Page 3 of 17

May O8 2010 8:0SAN RORM DATA 6i7904015i p.2

eniitlad to a commission equalto 28% of the Net Profit of for feourring service ravenue or
\ransaction revenue relating to any such resale. “Net Profit’ as used In {his section ip
defined as the Company's ravenue minus cost at goods sald cost of oustomer acquisition
and service, The tarms of this resale arrangement shail be ubjact fo and ae eet forth Ina
Reseller Agreamant to be dlecussed by the parties following the date of this Agreament and
where 4 slmpis means to sccount for 25% Net Profit or equivalent Value will be agreed upon
for disbursement of the commission to the Paninar by the Company,

1.3 Notwithstanding the foregoing provisions of this Section 1,3, during the terrn of this
Agroement, in the event that the Company is unable to provide the BBFOS and
ROAMPay POS solution (The Solution”) ina region or country due to regional or
national policies, or the Company’s decision of not prdviding the solution to that
region or vountry, the Partner shall have the option to Jolntly sell with the Company
the BBPOS or ROAMpay POS in that region or cour separately Independent of the
Solution, The ability to jointly sell preserves price int grity and brand integrity of the
hardware, avolds channel conflict and can result in higher margin should there be no
recurring revenue, To preserve price and branding int grity, the Partner shall sell the

 

eros emennn mann EB PODS: and-ROAMpay POs under ROAM ‘branding: Under this cheunstance whee
the Partner finds the customer and sells the BBPOS or OAMpay POS Jointly with
the Company, and tio backend servives ig required, the|Partmer would receive a
commission of $0% of the Margin. Margin ts defined as price of product minus cost
manufacturing, packaging and Bill of Material. i

|
i
]

2, APPOINTMENT |

2.1 The Company engages the Partner to provide the Services, and the Partner accepis
such appointment, The terms of this engagement shall be ag set forth herein or In
any Statement of Wark ("SOW’'} signed by the parties fram time to time, Except as
otherwise agraed by the parties, each SOW shall contkin ack of the follawing items:
daecription of the services and place of performance} eoheduie for provision of the
Services and performance; the Company's fight to own the Devices or any
associated work product: costa of the Servicas and adread expanses, and invoicing
schedule. Any SOW shall ba deemed a part of this Agreement, Products, Devices,
Deliverables, Servicas or Specifications referrad to { any SOW shall be deemed
Products, Devices, Deliverables, Services or Specifications, raspectivaly, under this
Agrsemant, ;

3, PARTNER REPRESENTATIONS, WARRANTIES AND COVENANTS

3.4 The Partner shall promptly provide and deliver folthe Company the Producte,
Devices, Servicas or other work product ordered or rpauested by the Company as
spacified herein or in any SOW (collectively, the “Deliv rables"y,

32 The Partner warrants and agrees that it will perform the Services in & professional
manner, that it will at all times comply with applicable law in connection with this
Agreement, that that It will exercise tha highest level of skill end care {n the provision
of the Services, Including without limitation In conhection with ihe design and
manufacture of the Devices. All Products, Devices, Deliverables and Services shall
be provided in accordance with the applicable Spedifications. in the avent the
Parner recalves fotica fram the Company that any Product, Device, Deliverable or
Service [gs nat In compllanca wih the appiloable Spatlfications or is otherwise not
accepted by the Company pursuant to Sactlon 4,4 alow, the Partner, as a non-

2

EXHIBIT A
A OF__16
~ ~Case 1:19-cv-11457+IT Document 1-1 Fited 12/20/18 Page-4-of-17

Hay OG 2010 8:09AM ROAM DATA Gi sosarst pP.

 
    
  
  
 
 
 
  

exclusive remedy of tha Company, shall use best efforts to promptly correct auch
honcomplianee ar other problem or dafact,

3.3 Without prejudice to any rights or remedies of the Company, the Partner shal! notity
the Company fremediataly In writing If It encoun any delays or problems in
connection with its provision of tha Services or otherwise in connectlon with any
Dalivarable and shall take all raagongble steps 16 mitigate any auch delay or problem,

34 The Partner shall be responsibie for ensuring that all Dellverabias are provided to the
Company in compllance with all applloable import and export laws. The Pariner shall
be responsible for the payment of all tariffs, dutles, oletoms fees and taxes, and tha
like in connection with the provision of the Deliverables to the Company In
accordance with this Agreemant.

3.5 The Partner agrees that the Company may, at any time and for any ragson, cancel or
suspend any requested Services or Deliverables and that the Cormpany shall not be
required to pay for any Services perfarmed or Dallyerables detiverad in contravention
of any such cancelation or suspension.

3.6 To the extent permitted by the Company in writing! It Js hereby agreed that the
Parner is entitiad to sub-contract or otherwise ang fie any third party that ls not
compettive with the Company to manufacture tha Producta pursuant hereto,
provided that any such sub-contractor of other thi party shail comply with thie
Agreement and the Partner shall ba responsible for any breach hereof, or any other
actions or Inactions relating to this Agreement, by auth sub-contractor or othar third

party,

|
47 =  Upen delivery and aoceptance of a Deliverable, the copay shall hold good, valld

and marketable title to the Deliverable, free and clear of any llans, encumbrances,

and restrictions on use, résale or transfar.

I

3.8 The Partner agrees that, during or after tha term of thig Agreament, it will not, directly
Or indlractiy, design or produce, or assiat in the Cesign ar production of, the Devices,
or products substantially similar to the Oavices, for a y third party. The Partner algo
agrees that, during or atter tha term of this Agreement, if will nat, directly or indiractly,
design or produce, or asalat In the design or praduatio of, the Products, or producte
substantially similar to he Products, for any third party (other than In China tc the
axtent permitted in Section 1.3 above).

3.8 The Partner represents and warrants that it hes {uli pewer to enter Into this
Agraement and to oprry out Its obligations pursuant té this Agrasment, The Partner
rapresents and warrants that it has obtained aill corpornie, third party, and
governmental approvals and Intellectual property rights heaessary to enter into this
Agreament and carry out the transactions contemplated hareby,

3.10 The Partner represents and warrants that that nore of the Products, Devices,
Deliverables or Servings does or will infringe, misapproprlate or violate any
infellactual property right of any person. The Partner|represants and werranté that
that none of the Products, Davicas, or Dellvarabies does or will contain any third-
pany software cr produois, other than any third-party software or product that is
Included therein with tha Company's written consent add that In no manner Inierferes
With or Umite the Company’s right to uae or sell such Rroduet, Davies or Deliverabis,
The Partner represents and warrants that it has used, and will usa for the Company's
benefit, ts bast efforts {o perfect and protect el intellectual ratte in the Products,
Devices, Deliverables and Services, The Pariner shall sign all documents, make aif

: EXHIBIT A
5 OF__t
Case 1:19-cv-11457-IT -Document 1-1 Filed 12/20/18. Page 5 of 17=----.

May OG 2OIO 81i1LAM RGAM DATA Gi7s040151 p.4

filings and teke all actions reasonably requested by the Company in order to perfact
and protect tha Company's Intellectual property Hghts in the Procuete, Devices,
Dellverabies er Services. The Partner shal! promptly notify the Company if it
becomes aware of any actual of allegad infringement with respect to any Products,
Devices, Dallverablea or Services,

3.11 The Company may in its digcretion, in connection with the performance by the
Partnar of its obligations under this Agresment, provide the Pariner with ihe use of
righta or property owned or used by tha Company (‘Company Property. Company
Property shail be used by the Partner only for its inferided purpose during the tearm of
this Agreement and shall be promptly returned to th Company upon termination of
this Agreement or earlier at the request of the Company. Company Property and all
rights thereln shall at all times remain the sole property of tha Company, subject only
io the Partner's limited right to use Company Prop as set forth in this Section
3.11, Without limiting the generality of the foregoing provisions of this Sactlon 3,44,
the Partner shail nal use any Company Property in connection with the provision of
products o services for any person other than the Co: pany.

 

   
   
  

~~ 342. -The Partner agrees that the Company ls and-shall ‘be he sole and exclusive owner af”
all right, tile and interest, including al) Intellectual property rights, in and to al
Deliverables (other than Products), that all Deliversbies (olher than Products} are
deamed “works for hire” for the Campany, arid that ail rights in all Deliverabies (other
than Products) ihat are not othorwise veated In ihe C Mpany are hereby Irravecably
assigned and transferred to tha Company. Without limiting the generallty of the
foragolng, the Partner agrees that the Company Is theigole and exclusive owner of all
rights In end to the Sofware (as cafined below), thet ino proprietary righta, Including
‘but not limited ta copyrights and patents in tha So are, are belng retained by or
transferred to the Partner, and that the Company Is the exclusive owner of all right,
title and Interest, Inciuding ail intellectual property rights, In and to any and ali source
code developed solaly by or for the Partner related to dr in support of any object code
of the Software, As used in this section, “Software” means the mobile applloations
developed by the Partner on behalf of the Company. |

3.13 The Parmer representa and warrants that each Deliverable will not contain any
malicious code, programs or other components (a.g. computer "virus", computer
"worm, computer time bomb, "Trojan horse", "back door", or similar component) or
any other code, program or other component that would have the effect of damaging,
gestroying, disabling, or atharwise shutting down, of altering the functionality of or
Specifications for, or restricting the use of or access to, all or any portion of any
Deliverable. :

3.14 The Partner acknowledges that this Agreemant cohtains no minimum purchase
commitments and that the Company ig not exprazeing or implying any commitment or
guarantee as to the scope of werk or orders from the Partner,

3.15 The Parner shall at its own cost maintain adequate and appropriate insurance
policlas a6 aré necessary to cover lis obligations and Ilablitles uncer this Agresmant
and shall furnish to the Gompany upon request proof | SUCH inaurance.

|
3.46 ‘The Partner hereby warrants to the Company and itsicustomers that -for 12 months
the Products, Devieas and Deliverables will be free ifrom defects and operate as
intended and In accordanos with all applicable Speolfications and other
documentation,
: ]

i

‘ | EXHIBIT &
— _ 4 _OF_1¢
Case 4:19-cv-11457-IT Document 1-1 Filed 12/20/48 Page 6 of.17

May O68 2010 8:11AM ROAM DATA 6178040151 p.5

3.17 The Products and Devices will be packaged and shipped by the Pariner. The
Company will pay for appropriate shipping costs from Hong Kong to Boston, MA,

3.18 Tha Partner agraes to indemnify and hold the Company hatmiesa from any and all
losses, costs, liabilitles, or expenses (including court costs and reasonable fees of
attorneys and other professionals} arising out of or rasuiting from the breach any
warranty, representation or other provision of this [Agreement by the Partner or
arising out of or resulting from any clalm brought by a third party against the
Company as a result of or relating to any actual or alleged breach hereof,

4, COMPANY REPRESENTATIONS, WARRANTIES AND COVENANTS

4.1 In consideration of and subject to the Parner complying with ts obligations under thls
Agreement, the Company agreas to pay the Partner the consideration referred to In
Schedule |, All cash payments are paid in U.S. dolats, it n#ing undarsteod that any
prices quoted are for FOB Hong Kong (unless otherwise specified). The Company
wii have 10 days Upon delivery to Inspect the Products, Devicas, or Deliverables and

~-$hai).be required. to-remit- payment to the Partner only upon the Company's ~
aocepiance thereof, Such acceptance by the Company of any Product, Device or
Dellverabla shall not ba deemed a waiver of any rights or remadiag of the Company
wiih teepect thereto. If the Company does not adoept any Product, Deviea ar
Deliverable, It shall notify the Partnar in writing of Buoh hot-ecceplance and the
reason therefor, The Company may withhold from any payments any amounts that
the Company reasonably determines are appropriate iinder applicable law,

 

4.2 The Gompany represents and warrants that it has; full power to enter Into this
Agreement and to carry out ite obligations pureuenit to ithis Agreement. Tha Company
also represents and warrants that it has obtained Bil corporate, third parly, and
governmental approvals and Intellectual property rights associated with the Products
recessary fo enter into this Agreement and carry outithe transaotions contem plated

ereby, i

4,3 The Company agrees to indemnify and hold the Parther harmiass from any and all
lowsas, costs, jabliltias, or expenses (including court|costs and reasonable fees of
atlomeys and other profeesionals} arising out of or esuiting from the breach any
warranty, representation or other provision of this Agreement by the Company or
arising out of or resulting from any claim brought by aithid parly against tha Partner
a8 @ result of or relating to any actual or alleged breach hereof by the Company. in
the event of any such claim, the Partner agrees io noilly ihe Company promptly of
the olaim and to permit tha Company at ine Company's expense, io assume control
of the defence thereof with counsel of tha Campany’s|

choosing, and cooperate with
the Company ln such defence at the Company's expensa.

5. TERM AND TERMINATION

54 This Agreement shall bacome effective upan oxecutien and shel continua in full force
Unless or until terminated (a} by the written consent of the partles or (b) by either
party pursuant to Section 6.3 below. Nathing in this clause shall prejudice the
continued applloation of thosa tarms and conditions intended to have effect after
tarmination of this Agreament.

j
$2 Upon termination of this Agrasment, the Partner shall, at the Company's option,
alther (a) immediately deliver to tha Company pi finished and incomplete

_EXHIBIT A
5S OF_lv
Case.1:19-cv-11457-IT Document 4-1... Filed 12/20/18...Page 7 of 17. ......

May O06 2010 8:12AM ROAM DATA 6178040151

Deliverables at costs payable by the Company or Xb) the Partner may sell such
finished Products in China until such Products ara sold out,

5.3 Either party may immediately terminata this Agreement by notica to the other party In
the evant that:

(a) the other party becomes insolvent, files for bankrupicy, discontinues all or a
svhstantlal portion of its business operations, and cannot perform its
obligations: or

(b) the other party breaches any provision of this Agreement and such breach is
not remedied within 30 days afier recelpt bf nolloa from the first party
requiring it fo ramady euoh breach.

5.4 The Company agrees that it and Its affiliated combanisa shail distribute thea minimum
agoregated total of 10,000 Products from the Parine? in each full calendar year for
the curation of this Agreement, In the event the company fails to mast the Minimum
order for a full calendar year starting 2014, the Partner may immediately terminate
this agreement,

&, CONFIDENTIALITY

 

6.1 Both parties agree to treat the other party's Canfidential information (as defined
below) as confidential, fo take all reasonable maasubes to protect and prevent the
disclosure of and/or unguthorlzed use by third parties of the other parties’
Confidential Information, te axercise ai least the samp degree of cara exarcised for
tha protection of ite own Conficenttal Information, jand to not use Confidential
information other than for its inteneiad purpose under this Agreement,

$.2 "Confidential Information” shall mean Information (Whether writtan or oral) of a
confidential or proprietary nature concerning this Agrdemant or the assets, pradusts
or business of any party hereto that either party shall have obtained as a result of
discussions or communications related to this A feement or tha transactions
contemplated undertaken by this Agreement, Including (but net limlled to) in ihe case
of the Company, the technical and other information) dencarning the Products and
Davices and related doournentation. Without limiting the generality of the foragaing,
tha istrns and conditions of this Agreement are jheraby deemed Confidential
Information. Alao without limiting the ganerality of the foragaing, If ether party hereto
recelves from the other partly written Information that Is marked “Confidential” and/er
“Praprietary’, such inforrnation shall be deamed “Gontidential information.” The
obligation to keep Confidential Information canfidential shall not apply fo any
Information thal has been disclosed In publlely aval sources; is, through no fault
of the party reoeiving tha confidential Information, haraatter disclosed In a publicly
avallable source; or is in the rightlul posseaslion of the party recelving the confidential
Information without an obligation of confiderdlality,

6.3 Notwithstanding any provision hereln to the con ary, & pany may disclose
Confidential Information on a noed-to-know basla! to tte contractors, lawyers,
aodountsnts and agents, provided that any such pérson is bound by @ duly ef
confidentiality, and such party shall be responsible for any disclosure or use by any
such third party in contravention haraof. In addition, a party may disciose Confidential
Information Hf suoh party reasonably determines that éuch disclosure ja raquired by
law, provided ihat such party shall endeavour to minimize the extent of such
disclosure and, if poesible, provide the other party wit prior notice of the disclosure

6

EXHIBIT 4
© OF _I¢
Case 1:19-cv-11457-IT . Document 1-1.- Filed.12/20/18 Page 8 -of.17.

May O06 2010 8:14AM ROAM DATA

6.4

6.5

z
ai

Be

10.
104

it.

80 86 to allow such other party fo seek a protective order fo pravent or limit the
disclosure,

Upon termination of this Agreement, each party shail promptly return to the othar, or
cartity that it has destroyed, any documents or other materials containing Confidential
Informatian of the other party, In addition, during tha tarm of this Agreement, at the
request of a party, the other party shall return any| doouments or ather materials
contalning Confidential infarmation of tha requesting party.

The obligation not to disclose shall continue for a period of five (5) years after the
termination of thls Agreernant,

NO PARTNERSHIP OR AGENCY

Nothing in this Agreement shail have the affect of co atituting either the Company or

tha Partner ae an agent of the other, and neither Is authorized to make any

representation nor incur eny obligation of any kind on behalf of the other party, nor to

bind the other parly in any way. This Agreement shall not be construed ag creating

any joint vanture, partnarship or agency agreement between the Campany and the
artiar,

AMENDMENT
Any amendment or walvar to this Agraement shall bp in writing and signed by tha
panies, )

ASSIGNMENT, SUB-LICENSING |

Tha Partner shall have no right to assign, sub-doerns, liivest or otherwise delegate or
purport to transfer any of ite rights and obligations under this Agraament without tha
prior written consent of the Company except as expressly set out in this Agreement,
Subject to the forageing, this Agreement shall bp Inding upon and inure io the
benefit of the partlas and their raspeciive successors dnd aseigns.

The Company shali have rights to the design of tha ROAMpay POS, and to all
engineering and Gerber files, and fooling 80 tha! it dan manufacture the Procusts
with a vendor of Its cholos. If Partner ia not abie to perform the Services properly or
cost effectively, as determined by the Company, the Company has the right to source
the Sarvices elsewhere, and the Partner will provide al! required or requested
materials and information to the Company, If the ptt or Devices incorporate
Pariner-owned IP, the Company Is hareby granted a worldwide, perpetual, fully paid,
subllcensebla ileense to use the Pariner IP to continua developing, manufacturing
and selling tha Products and Devices. Tha Company shall have fo right to request
such designe, files, tooling from the Parner provides all payments fo the Partner
within this agreement has been paid for,

SEVERABILITY

If, at any time, any one or more af the provisions in thip Agreamant is or are deemed
to be Invalid, legal, unenforceable at Incapable of pévormances In any respect, the
validity, legality, enforceability or performance of the remaining provisions of this
Agresment shell not be affasted, \

WAIVER

EXHIBIT A_ |
1__OF

6179040151 pi?

Ie
“=. Case 1:19-cv-11457sIT-...Document 1-1 Fited 12/20/18 Page 9.0f17......

May O06 20:0 81:14AM

114

14.2

12.
12.1

13,
13.4
44,
14.1

18,

15.1

18,2

16.
16,1

ROAM DATA

SiLi7SC40151

No failure or delay by elther party In exercising any ripht, power or privilage to which
it Is entitled shall operate ag a walvar nar ghaill any éingle or partial exercise of any
SUCH right, power or privilege preclude any other or futthar exercise.

For the avoidance of doubt, any waiver of any ‘rece of the Agraament by elthar

party shall not be construed as a walver of any subse
any other provision,

ENTIRE AGREEMENT

All agreaments and obligations herein contained shal
supersede all and any previous agreements or u
between the parties with raspect to the aubleot malter
SCHEDULES

All schedules to this Agreement constitute Integral per
HEADINGS

The headings inserted in thie Agreament are for e¢
affect the construction of this Agreement,

NOTICES

Any notice or other Information required or authorised

vent bréaches of that same or

be in substitution for and shall
dersiandings, aral or written,
erect,

3 of this Agraament,

myenianos only and shall not

by this Agraament to be given

 

by elther party to the other may be given by hard or
courier that guarantees delivery in § or fawer days,

ant (by reputable International
r by faosimita transmission} to

the other party atits address referred to in praambie of this Agreement.

Any notice or other Information served pursuant to 15.1 Shall ba daamed to have
been served when delivered by hand at the time of delivery and, when sant by

international courler as provided above, 8 days after
sent by facelmile, an the data of tranemisaicn,

APPLICABLE LAW

with the laws of Massachusetis, USA and the pa

Submit to the exclusive jurisdiotion of the cours of Ma sachusatts,

ete ree meme tel

tha date of sending and, when

This Agreement shall be governad by and construed in alt faapacts in accordance

es hereto hereby irrevocably
Efhor party may

require that any digpute concerning this Agreement that is not resolved by tha partles
withln 30 days ba resolved by binding arbitration in Bagton, Maseechusetts using one

arbitrator and the Commeroclal Arbitration Rules
Association,

‘of the American Arbltration

i

F

| 3 OF

EXHIBIT &

le
Case 1:19-cv-11457-IT “Document: 1-1 » Filed-#2/20/18 _ Page 10 of 17

May 06 2010 8:14AM ROAM DATA 6179040151 r.3

IN WITNESS whereot the parties hereto have axacuted this 4 greement the day and year
first above written,

SIGNED by

for and an behaif of
ROAM Data, Ine,

Se ee ee ee

VO

Wilt Graylin, CEO,

tg,

 

SIGNED by

 
 

for and on behalf of
BBPOS (Hang Keng) Limited

 

 

;

Ben La, deo

EXHIBIT A
4 OF _Ié
Case 1:49-cv-11457-IT Document1-1- Filed 12/20/18 Page 11 of 17... + -

May OG 2010 8:14AM ROAM DATR 6i7go4o0isi p.1io

SCHEDULE |
PRODUCTS, DEVICES, SERVICES AND SPECIFICATIONS

The Products

» Encrypted Circle Swipe reader, sometimes referrad ta as ihe "Crypto Swipe" or
"ROAMpay Swipe’ that hag ability to generate capanitance for encryption from the audlo
Jack of 4 mobile device or PC, this waa developed by the Partner, and including any
varianoe of this design.

¢ EMV capable POS unit with Bluetooth Interface, sometimes raterred to as the "BBPOS"
currently complating certification.

The Solution

© Payment solution using the BBPOS or ROAMpay POS ab tha customer facing
hardwere terminal and transaot via any ROAM Data payment gateway or aguivalant
software backand for recurring revenue anid services.

|
The Devices |
* Tha “ROAMBay POS?’ EMV terminal daveloped by tha Contactor baged on the

foundation of BBPOS, is the “Davioe” that will be owned by ROAM, ROAMpay POS

_ ihe Services and Specifications |

* The Services shall Include appropriate design and manufa turing services to produce the
Cyrpto Swipe devices, inciuding without limitation kay Injedtion and support with respect
to soRware to port to ROAMpiayers on a variety of devices,

 

* The Services shall include Software development services.

* The Sarvices and Davices shall Include the design and de alopment of tha ROAMpay
POS device which includes EMV L1, L2, and PC! certifications. ROAMpay POS shall
contain, enough memory to run applications Including a ROAMplayer, it shall contain
WiFI, has ability to interface with other moblle phones {Ike the iPhone, and can adapt to a
portable low cost printer. This printer shail ba praduced by the Partner, Future versions
of the ROAMpay POS may contain NFC, :

t

Blackberry development skills to help with ROAMplayer and mobile application
development, and at minimum two dedicated resouros for server side development, with

* The Partner shall provide at minimum one dedioated ver with iPhone, Android,
@ project managar will ba

DS, C#, Net skills, Four davetopment resources along with
made fuli time available lo Company,

* Other Devices, Services and Specifications ‘nay be set forth in any SOW,

10

\
i

EXHIBIT A |
lo__OF__Ie
Case 1:19-cv#11457-IT Document 4-1 Filed 12/20/18 Page 12 of 17

May OG #010 8:15AM ROAM DATA 6178040151 reall

SCHEDULE Ll

PAYMENTS for Englneerlng Development and Lleensing

¢ $260,000 for development, certification and Licansing of ROAMDpay POS, which can
Include additonal cost for certification, to ba pald as follows: $50,000 Woon signing of this
agraament, $50,000 upon working prototype of the RO Mpay POS product, $60,000
upon PG| PED certifleation, and $50,000 upar EMMY Li and L2 certification, 850,000

_ pon integrating EMV appileation with ROAMplayer appildation via Bluetooth, Aduitional
out of poke! cost of EMV and PC! PED certification of tha ROAMpay POS will be paid

by Company to Partner,

 
 
 

© $80,000, to be paid at the time of signing a part of the exblusive lloanse to the Produats.
Note that eny funds fram previous cantrasts on FSKC teader and non-encrypted reader
can b& applied towards manay dus from the Company to ithe Pariner for this agreement
and fulure orders of product,

* ROAM will be the exolusive distributor of the Product and Devices, Cyrpta Swipe
(brandad ROAMpay Swipe) and ROAM will provide marg)n of $3 per Crypto Swipe unit
and $7 per REPOS or ROAMpay POS unit above cost of menufecturing, packaging and
BOM (Bill of Material}, pald to SSPOS for Gellvering tha junits to ROAM as part of the
invoice for hardware. These margins wii be bullt info the price per unit charged to ROAM
which alge Include BOM and manufacturing costs, Far tha case of BEPOS or ROAMpay
POS sales referrad by the Partner and whera only hardware |g sold, both parties will split
the margin with 50% of the Margin going to the Partner, In Sorordance with seation 1.6 of
this egreemant.

® $28,000 par manth for four (4) dedicated programmes or davalopment resources
include ona (1} projact manager {a help the Company with ongeing software
“davelopment for ROAMplayar, ROAM Server aida work, {nternationalization, and other
software work. ROAM may requast fo scale these devel pment resources up or down
based on its discration, and what ls happening in the mar kat, To be clear, the Company
is separately outsourcing the Partner In this clause to provide davelopmant rasources for
thé Gompany, which can go up or down, this variable cost is purely for engineering
development and iy not consideration for licensing under thle agreement.

* The Company will igaue the Partner an option or warrant tp purcnese 100,000 shares of
Company common stook option, with strike price of $0.12, subject to Company board
approval and the partes entering into an option or warrant agreement (which shall
provide, among other provisions, that upon termination o this Agraament tha aptlon or
warrant shall terminate and the Company shall have the right to repurchase the shares),
and subject to tha Company being satisfied that It has obt Inad ali raquired corporate or
contractual consents for the issuance and that such isguance Is in compliance with
applicable law,

+ in the event the Partner refers any services to tha Compsny, tha Corpany shall pay to
Partner an amount equal to 25% of the Company's net profits fram such services ag
desoribed in sectlon 1.4 of thls agreement, -

i

EXHIBIT A
[| OF__1é
:19-cv-11457-IT Document 1-1 Filed 12/20/18 Page 13 of 17
NOV 25,2011 onGae t 17815581006 page 1

AMENDMENT TO ENGINEERING DEVELOPMENT AND LICENSE AGREEMENT

Amendment to Engineering Development and License Agreement made as of
May 4, 2010 (the “Agreement”) by and between ROAM Data, Inc, a Delaware
corporation with its head office situated at 280 Summer Street, Lobby Level, Boston, MA
02210, fax no. +1 617 249 1661 (the “Company”), and BBPOS LIMITED, a Hong Kong
corporation with its address situated at Raom 810, 8/F, Grand City Plaza, 1 Sai Lau Kok
Road, Tsuen Wan, #.K., (the “Partner’),

WHEREAS, the Agreement originally contemplated an exclusive product license:
and

WHEREAS, Partner filed or caused to be filed US Patent Application Number
12/767,831 for secure audio coupled card swiper filed on April 27, 2010 with the United
States Patent and Trademark Office (the “Patent Application”); and

WHEREAS, the Company and Partner wish to amend the Agreement to include
the Patent Application within the scope of the exclusive license grant under the
Agreement, to clarify that tha scope of the license grant under the Agreement includes
any other intellectual property rights of the Partner relating to the Products and to make
certain further amendments to the Agreement:

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the Company and Partner hereby agree as follows:

1. Section 1.1 of the Agreement is hereby amended and restated to read in its
antirety as follows:

“1.1 The Partner hereby grants to the Company a worldwide, perpetual, fully-paid
license to freely use the Partner Intellectual Property to make, have made,
develop, have developed, use, sell, offer for sale, import and distribute the
Products, any portion thereof, or any products similar to or based upon any
Products, For purposes of this Agreement, "Partner Intellectual Property” shail
mean: (a) any and all patents and patent applications relating to the Products,
including without limitation US Patent Application Number 12/767,831 for secure
audio coupled card swiper filed on April 27, 2010 with the United States Patent
and Trademark Office (the “Patent Application”) and any patents issuing on the
Patent Application, including (i} any reissues, renewals, reexaminations,
substitutions or extensions thereof and foreign equivalents of the foregoing; {ii)
any claim of a continuatlon-in-part application or patent that is entitled to the
priority date of, and is directed specifically to subject matter specifically described
in, the Patent Application: (iii} any foreign counterpart thereof (including PCTs};
and (iv) any supplementary protection certificates and any other patent terrn
extensions, restorations and exclusivity periods and the like of the Patent
Application; and (6) any copyrights, trademarks, trade names, trade secrets,
knowledge, data and information owned or controlled by the Partner relating to
the Products.”

2. Section 1.3 of the Agreement is hereby amended and restated to read in its
entirety as follows:

EXHIBIT 4
[2 OF_1G
OD ge
:19-cv-11457-IT Document 1-1 Filed 12/20/18 Page 14 of 17
NOV 25,2011 oscar bis-cv 17815581006 page 2

“1.3 The license granted in Section 1.1 is exclusive on a worldwide basis (with
the exception of China, Philippines, as set forth belaw and Section 1.5). Without
limiting the generality of the foregoing, the Partner may not, directly or indirectly,
anywhere in the world, use or sell any Products, or any portion thereof, or any
products similar to or based upon any Products (other than as explicitly provided
in this Agreement) or grant any other person rights to the Partner intellectual
Property to make, have made, develop, have developed, use, sell, offer for sale,
import and distribute any Products, any portion thereof, or any products similar to
or based upon any Produets. Notwithstanding the foregaing provisions of this
Section 1.3, the Partner shall retain the non-exclusive, non-transferrabla right to
sell the Products in China for use in China and sell the Products in Phitippines for
use in Philippines."

3. The following new Section 4.4 is hereby inserted immediately following Section
4,3 of the Agreement:

"4.3 In the event that any person is infringing or misappropriating the Partner
Intellectual Property within the Company's exclusive geographic field, the
Company shall have the first right, but not the obligation, to institute, prosecute
and control legal procesdings and/or administrative proceedings to prevent of
restrain such infringement or misappropriation, at its own expense, in the event
that the Company elects to initiate legal proceedings and/or administrative
proceedings in accordance with the preceding sentence, the Company shall be
required to deliver notice of such election to the Partner. The Partner shall assist
in the prosecution of such proceedings as reasonably requested by the Company
at the Company's expense, and the Partner may participate in such proceedings
with its own counsel, at ita sole cost and expense. Any recoveries from such
proceedings shall first be used to reimburse the Company for the costs and
expenses associated with the proceedings (including amounts used to reimburse
the Partner for expenses Incurred by the Partner for assistance requested by the
Company). If any recoveries still remain, the balance shall be paid to the
Company.”

4. That Schedule II to the Agreement is hereby deleted in its entirety and replaced
by Schedule If attached hereto,

5, Any capitalized terms used herein without express definition shall have the
respective meanings defined for them in the Agreement.

6. The parties hereby confirm and acknowledge the continuing Validity and
enforceability of the Aqreement as amended hereby,

EXHIBIT A
L$ OF_|é

nt a
Case 1:19-cv-11457-IT Document 1-1 Filed 12/20/18 Page 15 of 17
NOV 25,2611 09:08A 17815581006 page 3

IN WITNESS whereof the parties hereto have executed this Amendment to Engineering
Development and License Agreement, effective as of August /5° 2011,

SIGNED by

for and on behalf of
ROAM Bata, Inc,
in the presence of:

» {wo Ch et
Abb BM

Will Graylin, CEO,

 

 

SIGNED by

for and on behalf of
BBPOS (Hong Kong) Limited
in the présence of:

me er ee
4
‘,

 

 

Ben Lo, CEO

 

EXHIBIT & |
4 OF_IG
Case 1:19-cv-11457-IT Document 1-1 Filed 12/20/18 Page 16 of 17

NOV 25,2011 09:08A4 17815581006 page 4

SCHEDULE Il
PAYMENTS for Engineering Development and Licensing

* $250,000 for development, certification and Licensing of ROAMpay POS, which can
include additional cost for certification, to be paid as follows: $50,000 upon signing of
this agreement, $50,000 upon working prototype of the ROAMpay POS product,
$50,000 upon PC! PED certification, and $50,000 upon EMV L1 and L2 certification,
$50,000 upon integrating EMV application with ROAMpiayer application via
Bluetooth, Additional out of pocket cost of EMV and PCI PED certification of fhe
ROAMpay POS will be paid by Company to Partner,

* $50,000, to be pald at the time of signing as part of the exclusive ficense to the
Products. Note that any funds from previous contracts on FSK reader and non-
encrypted reader can be applied towards money due frorn the Company ta the
Partner for this agreement and future orders of product.

* ROAM will be the exclusive distributor of the Products and Devices, Cyrpto Swipe
(branded ROAMpay Swipe) and ROAM will provide margin of $3 per Crypto Swipe
unit (which shall be reduced te a margin of $2 per Unit for sales above 150,000
cumulative units) and $7 per BBPOS or ROAMpay POS unit above cost of
manufacturing, packaging and BOM (Bill of Material), paid to BBPOS for delivering
the units to ROAM as part of the invaice for hardware, These margins will be built
into the price per unit charged to ROAM which also include BOM and manufacturing
cosis. For the case of BBPOS or ROAMpay POS sales referred by the Partner and
where only hardware is sold, both parties will Split the margin with 50% of the Margin
going to the Partner, in accordance with section 1.5 of this agreement.

* $25,000 per month for four {4} dedicated programmers or development resources
include one (1) project manager to help the Company with ongoing software
development for ROAMplayer, ROAM Server side work, internationalization, and
other software work. ROAM May request to scaie these development resources up
or down based on its discretion, and what is happening in the market. To be clear,
the Company is separately outsourcing the Partner in this clause to provide
development resources for the Company, which can go up or down, this variable
cost is purely for engineering development and is not consideration for licensing
under this agreemeni,

* The Campany will issue the Partner an option or warrant to purchase 100,000 shares
of Company common stock option, with strike price of $0.12, subject to Company
board approval and the parties entering into an option or warrant agreement (which
shall provide, among other provisions, that upon termination of this Agreement the
Option or warrant shal! terminate and the Campany shall have the right to repurchase
the shares), and subject to the Company being satisfied that it has obtained all

EXHIBIT A |
[SOF
a ae

 
Case 1:19-cv-11457-IT Document 1-1 Filed 12/20/18 Page 17 of 17
NOV 25,2611 09:09A 17815581006 page 5

required corporate or contractual consents for the issuance and that such issuance is
in compliance with applicable law,

* |n the event the Partner refers any services to the Company, the Company shall pay

to Partner an amount equal to 25% of the Company's net profits from such services
as described in section 1.4 of this agreement.

EXHIBIT *
__{G@ OF __iG |
